                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM AYERS,                          :
      Petitioner                        :
                                             CIVIL ACTION NO. 3:18-2093
             v.                         :
                                                  (JUDGE MANNION)
LACKAWANNA COUNTY                       :
DISTRICT ATTORNEY’S OFFICE,
et al.,                                 :

      Respondents                       :



                                 MEMORANDUM

I.    Background

      William Ayers, a former inmate,1filed this pro se habeas corpus petition

pursuant to 28 U.S.C. §2254. (Doc. 1). Petitioner challenges a 2005

conviction     imposed      by   the   Lackawanna        County     Court,    at

CP-35-CR-0000196-2005. Id. Along with the filing of his petition, Ayers filed

an application to proceed in forma pauperis. (Doc. 2). For the reasons

outlined below, Petitioner’s application to proceed in forma pauperis will be

granted for the sole purpose of filing the instant petition, and the petition for

writ of habeas corpus will be summarily dismissed, without prejudice, for this

Court’s lack of jurisdiction.

      According to the petition, Petitioner was convicted by a jury on June 14,


      1
     Petitioner indicates that he resides at 201 Lincoln Street, Dickson City,
Pennsylvania.
2005, and on September 29, 2005, he was sentenced in the Lackawanna

County Court of Common Pleas to a one (1) year term of incarceration for

criminal contempt and unsworn falsification. Id. Petitioner’s sentence was to

run   consecutive      to   Petitioner’s       Wayne   County   Conviction   at

CP-64-CR-0000589-2004. 2 See Commonwealth of Pennsylvania v. William

Thomas Ayers, CP-35-CR-0000196-2005.

      On July 6, 2005, Petitioner filed a direct appeal to the Pennsylvania

Superior Court, which, on December 5, 2005, dismissed Petitioner’s appeal

for failure to comply with Pa.R.A.P. 3517, and by failing to file a statement of

matters complained of on appeal. See Commonwealth of Pennsylvania v.


      2
          The sentencing order in CP-64-CR-0000589-2004, reads as follows:

      Dated July 7, 2005 Ct-1 pay costs of pros pay fine-$500.00
      undergo incarceration in State Correctional Institution for 4
      months to 36 months consecutive to the sentence currently being
      served in Lackawanna County undergo mental health evaluation,
      DNA sample & pay $250.00 for the costs reimburse the costs of
      Public Defender Ct-2 no sentence is entered pursuant to 18
      Purdon’s Statute, Section 906 Ct-3 undergo incarceration in State
      Correctional Institution for 6 months to 24 months to run
      consecutively to Ct-1 for a total sentence of not less than 10
      months & no more than 60 months in State Correctional
      Institution consecutive to the sentence currently being served in
      Lackawanna County The Sheriff of Wayne County is to transport
      the Defendant to the appropriate diagnostic and classification
      center and thereafter to be kept, treated & fed as directed by the
      Deputy Commissioner for treatment following his expiration of the
      sentence in Lackawanna County.
Id.
                                           2
William Thomas Ayers, 1194 MDA 2005.

      On May 31, 2006, Petitioner filed a petition for relief under

Pennsylvania’s Post Conviction Relief Act (“PCRA”), seeking to have his

direct appeal rights reinstated. See Commonwealth of Pennsylvania v. William

Thomas Ayers, CP-35-CR-0000196-2005. By Order dated April 26, 2007,

Petitioner was granted leave to file a notice of appeal nunc pro tunc within

thirty (30) days. Id.

      On May 16, 2007, Petitioner filed a direct appeal with the Pennsylvania

Superior Court. See Commonwealth of Pennsylvania v. William Thomas

Ayers, 880 MDA 2007.

      By Order dated February 7, 2008, the Pennsylvania Superior Court

affirmed Petitioner’s judgment and conviction. Id.

      On March 6, 2008, Petitioner filed a petition for allowance of appeal to

the Pennsylvania Supreme Court, which was denied on August 26, 2008. See

Commonwealth of Pennsylvania v. William Thomas Ayers, 194 MAL 2008.

      On August 29, 2008, Ayers filed a second petition for relief under

Pennsylvania's Post Conviction Relief Act (“PCRA”). See Commonwealth of

Pennsylvania v. William Thomas Ayers, CP-35-CR-0000196-2005.

      By Memorandum and Order, dated July 30, 2009, Ayer’s PCRA petition

was denied. Id.

      On August 21, 2009, Petitioner appealed the PCRA’s court’s dismissal

to the Pennsylvania Superior Court. See Commonwealth of Pennsylvania v.

                                      3
William Thomas Ayers, 1610 MAL 2009. After a flurry of orders by the

Superior Court, inquiring as to whether Ayers was currently serving the

sentence imposed in the case and if a brief on the merits or a Turner/Finley

no-merit letter will be filed, on May 20, 2011, counsel filed an application to

withdraw.3 Id. On August 17, 2011, the Superior Court granted counsel’s

application to withdraw and affirmed the PCRA Court’s denial of Ayer’s PCRA

petition. Id.

      On January 13, 2012, Petitioner filed a third PCRA petition. See

Commonwealth         of   Pennsylvania     v.   William    Thomas      Ayers,

CP-35-CR-0000196-2005. By Order dated March 11, 2013, the PCRA petition

was dismissed for failing to present a cognizable claim under Commonwealth

v. Lawson, 549 A.2d 107 (Pa. 1988). Id.

      On September 28, 2016, Petitioner filed a fourth PCRA petition, which

was dismissed based upon ineligibility, on February 6, 2017. Id.

      On February 21, 2017, Petitioner filed a notice of appeal to the

Pennsylvania Superior Court from the PCRA court’s dismissal. See

Commonwealth of Pennsylvania v. William Thomas Ayers, 325 MDA 2017.

On January 29, 2018, the Pennsylvania Superior Court affirmed the PCRA

court’s dismissal. Id.


      3
      On January 20, 2011, while Ayer’s appeal was pending, he was
released from incarceration. See Commonwealth of Pennsylvania v. William
Thomas Ayers, CP-35-CR-0000196-2005.
                                       4
      On October 29, 2018, Ayers filed the instant federal habeas petition,

raising various challenges to his June 2005 conviction. (Doc. 1, petition).



II.   Discussion

      Habeas corpus petitions brought under §2254 are subject to summary

dismissal pursuant to Rule 4 (“Preliminary Consideration by the Judge”) of the

Rules Governing Section 2254 Cases in the United States District Courts, 28

U.S.C. foll. §2254 (1977). See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158-

59 (M.D. Pa. 1979). Rule 4 provides in pertinent part: “If it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition and direct the

clerk to notify the petitioner.”

      Petitioner can no longer attack his June 2005 conviction directly as Title

28 U.S.C. §2254(a) contains a jurisdictional requirement. It states that an

applicant seeking habeas relief must be “in custody” pursuant to the

conviction under attack. See Maleng v. Cook, 490 U.S. 488, 490-491 (1989);

Obado v. State of New Jersey, 328 F.3d 716, 717 (3d Cir. 2003); 28 U.S.C.

§2241(c)(3). The “in custody” determination is made at the time the section

2254 petition is filed. Carafas vs. LaVallee, 391 U.S. 234, 238 (1968). Once

met, jurisdiction is not negated by the petitioner’s subsequent release from

custody while the petition is pending. Id.

      The “in custody” requirement has been liberally construed for the

                                        5
purposes of habeas corpus and does not require that a prisoner be physically

confined in order to bring a habeas corpus petition challenging his sentence.

Maleng, 490 U.S. at 492, 109 S.Ct. at 1926. The meaning of “custody” has

been broadened so that it is no longer limited in the §2254(a) context to

physical custody alone but also applies where individuals are subject both to

“significant restraints on liberty ... which were not shared by the public

generally,” along with “some type of continuing governmental supervision.”

Barry v. Bergen County Probation Dept., 128 F.3d 152, 160 (3d Cir. 1997)

(quoting Jones v. Cunningham, 371 U.S. 236, 240, 242 (1963), and Tinder v.

Paula, 725 F.2d 801, 803 (1st Cir. 1984)). However, “no court has held that

a habeas petitioner is in custody when a sentence imposed for a particular

conviction had fully expired at the time the petition was filed.” Bolus v. District

Attorney of Lackawanna County, No. 3:CV-01-1990, 2001 WL 1352120, *1

(M.D. Pa. Oct. 26, 2001)(Caputo, J.); Maleng, 490 U.S. at 491. Additionally,

where a petitioner suffers no present restraint resulting from an expired

conviction, he is not “in custody” for the purposes of invoking federal habeas

jurisdiction to challenge that conviction. Maleng, 490 U.S. at 492. Thus,

clearly, “custody is the passport to federal habeas corpus jurisdiction. Without

custody, there is no detention. Without detention, or possibility thereof, there

is no federal habeas jurisdiction.” United States ex rel. Dessus v.

Pennsylvania, 452 F.2d 557, 560 (3d Cir. 1971).

      At the time Ayers filed his petition he was no longer subject to the terms

                                        6
of his confinement, and, as such, was not “in custody” for purposes of directly

challenging his July 2005 conviction. Because of the “in custody” requirement,

the Court lacks jurisdiction to entertain his petition. Accordingly, the petition

will be dismissed.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Dated:           December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2093-01.wpd




                                                                    7
